NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5489-16T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

QUADIR M. ARMSTRONG, a/k/a
QUADIR J. ARMSTRONG,

          Defendant-Appellant.


                    Submitted December 19, 2018 – Decided February 26, 2019

                    Before Judges Currier and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Union County, Indictment No. 15-01-0069.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Stefan Van Jura, Deputy Public Defender II,
                    of counsel and on the brief).

                    Michael A. Monahan, Acting Union County
                    Prosecutor, attorney for respondent (James C. Brady,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Quadir M. Armstrong appeals from his conviction of second-

degree certain persons not to have weapons, N.J.S.A. 2C:39-7(b).            After

reviewing the record in light of the contentions advanced on appeal, we affirm.

      The following facts were adduced at trial. At 4:06 a.m., Elizabeth police

officers responded to the residence of defendant's girlfriend, Natera Howard,

following a report of fired gunshots. Upon arrival, Howard informed officers

"[t]hey were shooting in here," and she advised defendant was upstairs. The

officers searched the first floor and found no signs of forced entry. While

proceeding up the stairway to the second floor, officers observed bullet holes in

the wall. They found defendant sitting on a mattress, in a bedroom, under a

broken window. The officers smelled gunpowder, observed "several spent shell

casings" next to defendant, and a laundry bag within defendant's reach.

      Officers then ordered defendant to raise his hands and kicked over the

laundry bag, "fearing that there could be a weapon concealed directly within

arm's reach." A loaded firearm fell out of the laundry bag. Defendant told

officers he heard a loud crash from the back of the house and heard the breaking

of a window. Fearful for his life, defendant fired two shots into the hallway and

three shots out the window at a fleeing white SUV.




                                                                          A-5489-16T2
                                       2
      Defendant and Howard were arrested and transported to the police station.

At the station, defendant gave a video-recorded statement, disclosing he found

the gun in the street three days earlier. Although defendant repeated he had shot

the gun through the bedroom window, he conceded there was no white SUV.

He stated Howard had nothing to do with the shooting and she was not aware

defendant possessed a gun.

      Defendant was charged in an indictment with second-degree certain

persons not to have weapons, N.J.S.A. 2C:39-7(b). Prior to trial, defendant

stipulated he was a certain person who could not lawfully possess a handgun as

the result of a prior criminal conviction.

      At trial, defendant testified that the gun belonged to Howard. When the

couple thought someone was breaking into the home, Howard handed defendant

the gun. Defendant fired several rounds to scare any potential intruder and then

dropped the gun into the laundry bag beside the bed. Defendant conceded he

broke the screen on the bedroom window in order to fire the gun out the window.

Defendant explained he told officers the gun was his "[s]o they could release

[Howard]" because she had children.

      At the conclusion of counsels' summations, the trial judge inquired of both

attorneys whether the jury charge was "satisfactory"; both responded yes. The


                                                                         A-5489-16T2
                                         3
judge instructed the jury that in order to convict defendant, the State must prove

beyond a reasonable doubt: 1) there was a firearm; 2) defendant knowingly

"purchased, owned, possessed or controlled" the firearm; and 3) defendant was

"prohibited from possessing a [firearm] due to a prior conviction."

      The trial court then explained each of the three elements in further detail.

In explaining element two, the judge stated:

                  To possess an item under the law, one must have
            a knowing intentional control of that item accompanied
            by a knowledge of its character. So, a person who
            possesses a firearm must know or be aware that he
            possesses it, and he must know what it is that he
            possesses or controls.

                   Possession cannot merely be a passing control,
            fleeting, or uncertain in its nature. In other words, to
            possess within the meaning of the law, the defendant
            must knowingly procure or receive the item possessed
            or be aware of his control thereof for a sufficient period
            of time to have been able to relinquish his control if he
            chose to do so.

Defendant did not object to the jury charge.

      During deliberations, the jury asked the trial court to clarify the meaning

of "passing control, fleeting." The judge proposed to counsel the following

answer to the jury's question. He stated:

            [T]here is no hard and fast definition of passing control,
            fleeting, or uncertain in its nature. It is up to you, in
            conformity with the jury instructions I gave, as well

                                                                          A-5489-16T2
                                        4
            your common sense, to determine if Mr. Armstrong
            owned, possessed, or controlled [the gun] based upon
            the evidence in this case.

Both counsel found the proposed response to the jury's question acceptable. The

trial court then repeated to the jury, verbatim, the answer discussed with counsel.

The judge also invited the jury to advise if it needed further clarification.

      Defendant was found guilty of the charge and sentenced to seven years of

imprisonment subject to five years of parole ineligibility as mandated under the

Graves Act, N.J.S.A. 2C:43-6(c).

      Defendant presents the following issue on appeal:

            WHERE THE JURY SIGNALED ITS CONFUSION
            ABOUT FLEETING POSSESSION, WHICH WAS
            THE ONLY CONTESTED ISSUE IN THE CASE,
            THE TRIAL COURT'S FAILURE TO PROVIDE THE
            JURY WITH ANY ADDITIONAL GUIDANCE
            DEPRIVED DEFENDANT OF A FAIR TRIAL AND
            REQUIRES REVERSAL OF THE CONVICTION.

      Defendant asserts the "court's mere reference to its prior instruction" on

the issue of fleeting possession was "woefully deficient." Because defendant

did not object to the jury charge, we review the instruction for plain error and

will only reverse if that error was "clearly capable of producing an unjust result."

State v. McKinney, 223 N.J. 475, 494 (2015) (quoting R. 2:10-2). An unjust

result arises when the error raises a "reasonable doubt as to whether the error


                                                                            A-5489-16T2
                                         5
led the jury to a result it otherwise might not have reached." State v. Taffaro,

195 N.J. 442, 454 (2008) (quoting State v. Macon, 57 N.J. 325, 336 (1971)).

Failure to object creates a "presum[ption] that the instructions were adequate."

State v. Morais, 359 N.J. Super. 123, 134–35 (App. Div. 2003).It is undisputed

that "[a]ppropriate and proper charges to a jury are essential for a fair trial."

State v. Green, 86 N.J. 281, 287 (1981).         "Entailed is a comprehensible

explanation of the questions that the jury must determine, including the law of

the case applicable to the facts that the jury may find." Id. at 287–88.

      When reviewing an alleged error in the jury charge, "portions of a charge

alleged to be erroneous cannot be dealt with in isolation but the charge should

be examined as a whole to determine its overall effect." State v. Wilbely, 63
N.J. 420, 422 (1973). Thus, in "assessing the soundness of a jury instruction,"

we consider how ordinary jurors would understand the instructions as a whole,

based upon the evidence before them. State v. Savage, 172 N.J. 374, 387 (2002).

Additionally, the effect of any error must be considered "in light 'of the overall

strength of the State's case.'" State v. Walker, 203 N.J. 73, 90 (2010) (quoting

State v. Chapland, 187 N.J. 275, 289 (2006)).

      With these principles in mind, we find the trial court's instructions

provided the jury with a "comprehensible explanation" of fleeting and passing


                                                                           A-5489-16T2
                                        6
possession. Green, 86 N.J. at 287. The judge read the model jury charge to the

jury and defense counsel accepted the proposed charge. See Model Jury Charges

(Criminal), "Certain Persons Not to Have Any Firearms (N.J.S.A. 2C:39-

7(b)(1))" (rev. Feb. 12, 2018); see also State v. R.B., 183 N.J. 308, 325 (2005)

(instructing trial courts to follow the model jury charges and read them "in their

entirety to the jury").

      Furthermore, the instructions provided the jury with the proper discussion

of the concepts under the pertinent case law. See State v. McMenamin, 133 N.J.

Super. 521, 524 (App. Div. 1975) ("A person who holds an object belonging to

another just long enough to discover its character and promptly divests himself

of further control over it would not be guilty of possession.").

      We also consider any alleged error in the context of the strength of the

State's case. See Walker, 203 N.J. at 90. In a taped statement to officers,

defendant disclosed he found the firearm three days prior to the incident.

Although at trial defendant testified the firearm belonged to Howard, defendant

admitted he discharged five bullets from the gun before putting into the laundry

bag. There was sufficient evidence presented to the jury to determine whether

defendant possessed the gun "for a sufficient period of time to have been able to

relinquish his control if he chose to do so."


                                                                          A-5489-16T2
                                        7
      After the jury requested clarification of "passing control, fleeting" the

judge proposed a response to the question. Defense counsel agreed with the

proposed response.    The jury had no further questions.       We are satisfied

defendant has not demonstrated plain error capable of producing an unjust result.

      Affirmed.




                                                                         A-5489-16T2
                                       8